23. Fundamental Rights Agency - activities under Title VI TEU (vote)
- Before the vote:
rapporteur. - (HU) Before the vote, which should be very straightforward, I have to correct a regrettable error. I wish to ask my fellow Members to please be advised that the new wording of paragraph 2a of the recital appears mistakenly on the voting list. I withdrew those of my proposals that concerned extending the Agency's remit to include the second pillar. On the other hand, the proposal which I retained and which appears on the voting list, replacing the proposed text of paragraph 3a of the recital, now has a new number, paragraph 3.
I am asking my fellow Members to please cast their votes accordingly. If you deem it justified, Mr President, I shall read the short wording of the proposal to be voted on. With your permission and for the sake of simplicity, I will read it in French.
(FR) 'The Agency's remit enables it to provide protection for human rights not only in the field of terrorism and organised crime but also in other fields, such as trafficking in persons, offences against children, illicit drug and arms trafficking and corruption and fraud, where measures can also weaken the effectiveness of the protection of human rights'.
Thank you, Mr President, and may I also apologise, of course, to the House.
- Before the final vote:
Mr President, I shall repeat a question to Vice-President Frattini that my honourable colleague has already asked: do you intend to accept all the amendments that the House has just adopted, or would you like more time to present some final compromise proposals?
I believe a little more time will be needed to consult with the Council, as the rapporteur said.
Mr President, I naturally accept Mr Frattini's reply, and the process will remain the same.
(Parliament decided to postpone the vote and the matter is therefore considered referred back to the competent committee for further examination)